                                                                                   Case 2:19-cv-00307-MWF-SK Document 42 Filed 09/07/21 Page 1 of 3 Page ID #:143




                                                                                     1 Carla M. Wirtschafter (SBN 292142)
                                                                                         Email:      cwirtschafter@reedsmith.com
                                                                                     2 REED SMITH LLP
                                                                                         1901 Avenue of the Stars, Suite 700
                                                                                     3 Los Angeles, CA 90067-6078
                                                                                         Telephone: +1 310 734 5200
                                                                                     4 Facsimile: +1 310 734 5299

                                                                                     5 Jordan W. Siev (admitted pro hac vice)
                                                                                         Email:      jsiev@reedsmith.com
                                                                                     6 REED SMITH LLP
                                                                                         599 Lexington Avenue, 22nd Floor
                                                                                     7 New York, NY 10022
                                                                                         Telephone: +1 212 521 5400
                                                                                     8 Facsimile: +1 212 521 5459

                                                                                     9 Attorneys for Plaintiffs
                                                                                         Robyn Rihanna Fenty, Roraj Trade, LLC and
                                                                                    10 Combermere Entertainment Properties, LLC
                 A limited liability partnership formed in the State of Delaware




                                                                                    11
                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                    12
                                                                                                                CENTRAL DISTRICT OF CALIFORNIA
REED SMITH LLP




                                                                                    13
                                                                                                                            WESTERN DIVISION
                                                                                    14
                                                                                                                                          Case No.: 2:19-cv-00307-MWF-SK
                                                                                    15 ROBYN RIHANNA FENTY, an
                                                                                       individual, RORAJ TRADE, LLC, a New                STIPULATION OF DISMISSAL OF
                                                                                    16 York limited liability company, and                ENTIRE LAWSUIT [FRCP
                                                                                       COMBERMERE ENTERTAINMENT                           41(a)(1)(A)(ii)]
                                                                                    17 PROPERTIES, LLC, a New York limited
                                                                                       liability company,                                   Complaint Filed: January 15, 2019
                                                                                    18
                                                                                                              Plaintiffs,                   [Assigned to Honorable Michael W.
                                                                                    19                                                      Fitzgerald, Courtroom 5A]
                                                                                               vs.
                                                                                    20
                                                                                       FENTY ENTERTAINMENT, LLC, a
                                                                                    21 California limited liability company,
                                                                                       RONALD FENTY, an individual, MOSES
                                                                                    22 JOKTAN PERKINS, an individual, and
                                                                                       DOES 1 through 10 inclusive,
                                                                                    23
                                                                                                              Defendants.
                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28

                                                                                         Case No.: 2:19-cv-307-MWF-SK                 –1–                                   US_ACTIVE-154740853

                                                                                                        STIPULATION OF DISMISSAL OF ENTIRE LAWSUIT [FRCP 41(a)(1)(A)(ii)]
                                                                                   Case 2:19-cv-00307-MWF-SK Document 42 Filed 09/07/21 Page 2 of 3 Page ID #:144




                                                                                     1          Pursuant to Rule 41(a)(1)(A)(ii) Plaintiffs Robyn Rihanna Fenty, Roraj Trade,
                                                                                     2 LLC and Combermere Entertainment Properties, LLC dismiss the above entitled

                                                                                     3 lawsuit, with prejudice.

                                                                                     4

                                                                                     5 DATED: September 7, 2021                             REED SMITH LLP
                                                                                     6

                                                                                     7                                              By: /s/ Carla M. Wirtschafter
                                                                                                                                        Jordan W. Siev (admitted pro hac vice)
                                                                                     8                                                  Carla M. Wirtschafter
                                                                                                                                        Attorneys for Plaintiffs
                                                                                     9                                                  Robyn Rihanna Fenty, Roraj Trade, LLC
                                                                                                                                        and Combermere Entertainment Properties,
                                                                                    10                                                  LLC
                 A limited liability partnership formed in the State of Delaware




                                                                                    11

                                                                                    12
                                                                                         DATED: September 7, 2021
                                                                                                                                    LAW OFFICE OF OLMAN VALVERDE
REED SMITH LLP




                                                                                    13

                                                                                    14                                              By: /s/ Olman J. Valverde
                                                                                                                                       Olman J. Valverde
                                                                                    15                                                 Attorneys for Defendants
                                                                                                                                       Fenty Entertainment LLC, Ronald Fenty
                                                                                    16                                                 and Moses Joktan Perkins
                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28

                                                                                         Case No.: 2:19-cv-00307-MWF-SK               –2–
                                                                                                           STIPULATION OF DISMISSAL OF ENTIRE LAWSUIT [FRCP 41(a)(1)(A)(ii)]
                                                                                   Case 2:19-cv-00307-MWF-SK Document 42 Filed 09/07/21 Page 3 of 3 Page ID #:145




                                                                                     1                                    FILER’S ATTESTATION
                                                                                     2          Pursuant to Local Rule 5-4.3.4, the undersigned attests that all other signatories
                                                                                     3 listed, and on whose behalf the filing is submitted, concur in the filing’s content and

                                                                                     4 have authorized the filing.

                                                                                     5

                                                                                     6 DATED: September 7, 2021
                                                                                                                                    REED SMITH LLP
                                                                                     7

                                                                                     8
                                                                                                                                    By: /s/ Carla M. Wirtschafter
                                                                                     9                                                  Jordan W. Siev (admitted pro hac vice)
                                                                                                                                        Carla M. Wirtschafter
                                                                                    10                                                  Attorneys for Plaintiffs
                                                                                                                                        Robyn Rihanna Fenty, Roraj Trade, LLC
                                                                                                                                        and Combermere Entertainment Properties,
                 A limited liability partnership formed in the State of Delaware




                                                                                    11
                                                                                                                                        LLC
                                                                                    12
REED SMITH LLP




                                                                                    13

                                                                                    14

                                                                                    15

                                                                                    16

                                                                                    17

                                                                                    18

                                                                                    19

                                                                                    20

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28

                                                                                         Case No.: 2:19-cv-00307-MWF-SK               –3–
                                                                                                           STIPULATION OF DISMISSAL OF ENTIRE LAWSUIT [FRCP 41(a)(1)(A)(ii)]
